Exhibit 10.1

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

REGENERON IRELAND,

BIOMARIN PHARMACEUTICAL INC.

AND

BIOMARIN GALNS LTD.

July 29, 2014



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
July 29, 2014, by and between Regeneron Ireland (“Buyer”), BioMarin
Pharmaceutical Inc. (“BPI”), and BioMarin GALNS Ltd. (“Seller”). Buyer, BPI, and
Seller may hereinafter be referred to individually as a “Party” and collectively
as the “Parties”.

RECITALS

WHEREAS, Seller is the sole beneficial owner of a Priority Review Voucher (as
defined below).

WHEREAS, BPI is the nominal holder of the Priority Review Voucher on behalf of
Seller, its wholly-owned Affiliate.

WHEREAS, Seller, BPI, and Buyer each (i) desire that Buyer purchase from Seller,
and Seller sell, transfer and assign to Buyer, the Priority Review Voucher and
all rights, benefits and entitlements appurtenant thereto, all on the terms set
forth herein (such transaction, the “Asset Purchase”) and (ii), in furtherance
thereof, have adopted and approved this Agreement and, upon the terms and
subject to the conditions set forth in this Agreement, have approved the Asset
Purchase and the other transactions contemplated by this Agreement in accordance
with all applicable Legal Requirements.

WHEREAS, Seller, BPI, and Buyer desire to make certain representations,
warranties, covenants and other agreements in connection with the Asset Purchase
as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and their mutual undertakings
hereinafter set forth, and intending to be legally bound, the Parties hereto
agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

(a) “Affiliate” means any Person which, directly or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
a Party to this Agreement, for so long as such control exists, whether such
Person is or becomes an Affiliate on or after the Effective Date. A Person shall
be deemed to “control” another Person if it: (i) with respect to such other
Person that is a corporation, owns, directly or indirectly, beneficially or
legally, at least fifty percent (50%) of the outstanding voting securities or
capital stock (or such lesser percentage which is the maximum allowed to be
owned by such Person in a particular jurisdiction) of such other Person, or,
with respect to such other Person that is not a corporation, has other
comparable ownership interest; or (ii) has the power, whether pursuant to
contract, ownership of securities or otherwise, to direct the management and
policies of such other Person.

(b) “Business Day” means a day (i) other than Saturday or Sunday and (ii) on
which commercial banks are open for business in New York, New York.

(c) “Confidential Information” means (i) any and all confidential and
proprietary information, including but not limited to, data, results,
conclusions, know-how, experience, financial information, plans and forecasts,
that may delivered, made or communicated by a Party or its Representatives
related to the subject matter hereof or otherwise in connection with this
Agreement and



--------------------------------------------------------------------------------

(ii) the terms, conditions and existence of this Agreement. “Confidential
Information” will not include information that is available to the public other
than as a result of a disclosure by a receiving Party or its Representatives in
breach of this Agreement.

(d) “Contract” means any written or oral legally binding contract, agreement,
instrument, commitment or undertaking (including leases, licenses, mortgages,
notes, guarantees, sublicenses, subcontracts and purchase orders).

(e) “Encumbrance” means any lien, pledge, charge, mortgage, easement,
encroachment, imperfection of title, title exception, title defect, right of
possession, lease, security interest, encumbrance, adverse claim, interference
or restriction on use arising out of any Contract or Legal Requirement, or
restriction on transfer.

(f) “FDA” means the United States Food and Drug Administration.

(g) “FDA Act” means the United States Federal Food, Drug, and Cosmetics Act, as
amended.

(h) “Governmental Entity” means any supranational, national, state, municipal,
local or foreign government, any court, tribunal, arbitrator, administrative
agency, commission or other governmental official, authority or instrumentality,
in each case whether domestic or foreign, any stock exchange or similar
self-regulatory organization or any quasi-governmental or private body
exercising any regulatory, taxing or other governmental or quasi-governmental
authority.

(i) “Knowledge” means, with respect to BPI or Seller, the actual knowledge of
any director or officer of Seller.

(j) “Legal Requirements” means any federal, state, foreign, local, municipal or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity and any orders, writs,
injunctions, awards, judgments and decrees applicable to a Party or to any of
its assets, properties or businesses. Legal Requirements shall include, with
respect to BPI and Seller, any requirements relating to the Priority Review
Voucher set forth in the letter from the Department of Health and Human Services
to BPI, Reference ID 3454769, regarding the BLA approval for Vimzim (elosulfase
alfa).

(k) “Liabilities” means all debts, liabilities and obligations, whether
presently in existence or arising hereafter, accrued or fixed, absolute or
contingent, matured or unmatured, determined or determinable, asserted or
unasserted, known or unknown, including those arising under any law, action or
governmental order and those arising under any Contract.

(l) “Person” means any natural person, company, corporation, limited liability
company, general partnership, limited partnership, trust, proprietorship, joint
venture, business organization or Governmental Entity.

(m) “Priority Review” means a priority review of and action upon a human drug
application by the FDA not later than six (6) months after the filing of such
application to the FDA, as defined in the FDA Act (21 U.S.C. 360ff).

(n) “Priority Review Voucher” means the priority review voucher issued by the
United States Secretary of Health and Human Services to the Seller, as evidenced
in the Federal Register,

 

2



--------------------------------------------------------------------------------

Vol. 79, No. 48, 14055-56, tracking number PRV BLA 125460, as the sponsor of a
rare pediatric disease product application, that entitles the holder of such
voucher to Priority Review of a single human drug application submitted under
Section 505(b)(1) or Section 351(a) of the United States Public Health Service
Act, as further defined in the FDA Act (21 U.S.C. 360ff).

(o) “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity or arbitrator.

(p) “Purchased Assets” means the Priority Review Voucher. The Purchased Assets
shall include any and all rights, benefits and entitlements afforded to the
holder thereof.

(q) “Representative” means, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person. Buyer’s
Representatives shall include Sanofi and its Affiliates.

(r) “Sanofi” means Sanofi Biotechnology SAS, a French Société par actions
simplifiée.

Other capitalized terms defined elsewhere in this Agreement and not defined in
this Section 1.1 shall have the meanings assigned to such terms in this
Agreement.

1.2 Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, Buyer agrees to purchase from Seller and Seller agrees to sell,
transfer, convey, assign and deliver to Buyer at the Closing all of the
Purchased Assets free and clear of all Encumbrances. BPI shall perform all
actions necessary to facilitate the transfer of the Purchased Assets to Buyer.

1.3 Closing. The closing of the transactions contemplated hereby (the “Closing”)
shall take place remotely via the exchange of documents and signatures on the
date of this Agreement or at such other time and place as Buyer and Seller agree
upon in writing (the “Closing Date”).

1.4 Purchase Price. The total consideration to be paid by Buyer for all of the
Purchased Assets shall be SIXTY SEVEN MILLION FIVE HUNDRED THOUSAND U.S. DOLLARS
(U.S. $67,500,000) (the “Purchase Price”). Within one (1) Business Day of the
Closing Date, Buyer shall pay the entire Purchase Price to Seller. All payments
to Seller shall be made in cash by wire transfer of immediately available funds
to a bank account specified by Seller in writing to Buyer prior to the
applicable payment date.

1.5 Title Passage; Delivery of Purchased Assets.

(a) Title Passage. Upon the Closing, all of the right, title and interest of
Seller in and to the Purchased Assets shall pass to Buyer.

(b) Method of Delivery of Assets. Within three (3) Business Days of the Closing
Date, Seller and Buyer will prepare a letter for submission to the FDA notifying
the FDA of the transfer of the Priority Review Voucher.

(c) Filings; Notifications. Buyer, BPI, and Seller agree to cooperate and assist
each other with respect to all filings or notifications to any Governmental
Entity related to the transfer and assignment of the Purchased Assets.

 

3



--------------------------------------------------------------------------------

1.6 Covenant. Buyer covenants that it shall not sell, transfer, assign, license,
or otherwise convey the Priority Review Voucher, or the rights, benefits and
entitlements arising therefrom, for a period of one (1) year from the Closing
Date. Notwithstanding the foregoing, Buyer and/or any of its Affiliates and
Sanofi and/or any of its Affiliates shall be permitted at any time and from time
to time to sell, transfer, assign, license, or otherwise convey the Priority
Review Voucher among each other within such one (1) year period; provided that,
any such transferee shall not further sell, transfer, assign, license, or
otherwise convey the Priority Review Voucher to any other third party during the
one (1) year period mentioned above.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER AND BPI

Seller and BPI, on a joint and several basis, represent and warrant to Buyer, as
of the Closing Date, as follows:

2.1 Organization, Standing and Power. Seller is a corporation duly organized and
validly existing under the laws of Ireland. Seller has the corporate power and
authority to own, operate and lease its properties and to carry on its business
as presently conducted and is duly qualified or licensed to do business and is
in good standing in each jurisdiction where the character of its properties
owned or leased or the nature of its activities make such qualification or
licensing necessary, except where the failure to be so qualified or licensed
would not, individually or in the aggregate, reasonably be expected to adversely
affect any of the Purchased Assets or Buyer’s ownership and rights with respect
to any of the Purchased Assets after the Closing. Seller is not in violation of
its articles of incorporation or bylaws, in each case as amended to date.

2.2 Due Authority. Seller has the corporate power and authority to enter into
and perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement, and the consummation of the Asset Purchase, have
been duly and validly approved and authorized by all necessary corporate action
on the part of Seller, and this Agreement has been duly executed and delivered
by Seller. This Agreement, upon execution by the Parties, will constitute a
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms, subject only to the effect, if any, of (a) applicable bankruptcy
and other similar laws affecting the rights of creditors generally and (b) rules
of law governing specific performance, injunctive relief and other equitable
remedies.

2.3 Noncontravention. The execution and delivery by Seller and BPI of this
Agreement does not, and the consummation of the transactions contemplated
hereby, including the transfer of title to, ownership in, and possession of the
Purchased Assets, will not, (a) result in the creation of any Encumbrance on any
of the Purchased Assets or (b) conflict with, or result in any violation of or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of any benefit under, or require any consent, approval or waiver from any
Person pursuant to, (i) any provision of the articles of incorporation or bylaws
of Seller or BPI, in each case as amended to date, (ii) any Contract that
involves or affects in any way any of the Purchased Assets or (iii) any Legal
Requirements applicable to Seller, BPI or any of the Purchased Assets.

2.4 No Consents. Except for the letter referenced in Section 1.5(b), no filing,
authorization, consent, approval, permit, order, registration or declaration,
governmental or otherwise, is necessary to enable or authorize Seller or BPI to
enter into, and to perform its obligations under, this Agreement.

2.5 Title to Purchased Assets. Seller is the sole and exclusive owner of the
Purchased Assets and owns good and transferable title to the Purchased Assets
free and clear of any Encumbrances. Seller has performed all actions necessary
to perfect its ownership of, and its ability to transfer, the Purchased Assets.

 

4



--------------------------------------------------------------------------------

2.6 Contracts. Except for this Agreement, there is no Contract to which Seller
or BPI is a party that involves or affects the ownership of, licensing of, title
to, or use of any of the Purchased Assets.

2.7 Compliance With Legal Requirements. Seller is, and at all times has been, in
full compliance with each Legal Requirement that is or was applicable to
(a) Seller’s conduct, acts, or omissions with respect to any the Purchased
Assets or (b) any of the Purchased Assets. Seller has not, to its Knowledge,
received any notice or other communication (whether oral or written) from any
Person regarding any actual, alleged, possible or potential violation of, or
failure to comply with, any such Legal Requirement.

2.8 Legal Proceedings. There is no pending, or to Seller’s or BPI’s Knowledge,
threatened Proceeding that involves or affects (or may involve or affect) the
ownership of, licensing of, title to, or use of any of the Purchased Assets.
None of the Purchased Assets are subject to any order of any Governmental Entity
or arbitrator.

2.9 Governmental Authorizations. Neither Seller nor BPI is required to hold any
license, registration, or permit issued by any Governmental Entity to own, use
or transfer the Purchased Assets, other than such licenses, registrations or
permits that have already been obtained.

2.10 Solvency. Seller and BPI are not entering into this Agreement with the
actual intent to hinder, delay, or defraud any creditor of Seller or BPI. The
remaining assets of Seller and BPI after the Closing will not be unreasonably
small in relation to the business in which Seller and BPI, respectively, will
engage after the Closing. After the Closing, Seller and BPI will each have the
ability to pay their debts as they become due.

2.11 Revocation; Use of Purchased Assets. The Priority Review Voucher has not
been revoked and there is nothing that would preclude (i) the transfer of the
Purchased Assets to Buyer and, (ii) to Seller’s or BPI’s Knowledge, Buyer’s use
of the Purchased Assets to obtain Priority Review or any other benefit
associated with the Purchased Assets.

BPI represents and warrants to Buyer, as of the Closing Date, as follows:

2.12 Organization, Standing and Power; Authority. BPI is a corporation duly
organized and validly existing under the laws of the State of Delaware. BPI has
the corporate power and authority to enter into and perform its obligations
under this Agreement. The execution, delivery and performance of this Agreement,
and the consummation of the Asset Purchase, have been duly and validly approved
and authorized by all necessary corporate action on the part of BPI, and this
Agreement has been duly executed and delivered by BPI. This Agreement, upon
execution by the Parties, will constitute a valid and binding obligation of BPI,
enforceable against BPI in accordance with its terms, subject only to the
effect, if any, of (a) applicable bankruptcy and other similar laws affecting
the rights of creditors generally and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies.

2.13 Title to Purchased Assets. BPI has performed all actions necessary to
perfect Seller’s ownership of, and its ability to transfer, the Purchased
Assets.

2.14 Marketed Product. BPI has initiated marketing in the United States of the
rare pediatric disease product for which the Priority Review Voucher was awarded
within the 365-day period beginning

 

5



--------------------------------------------------------------------------------

on the date of the FDA approval of such rare pediatric disease product and has
continuously marketed such product in the United States since its approval. The
rare pediatric disease product application for which the Priority Review Voucher
was awarded was not submitted by BPI to the FDA prior to the date that is 90
days after the date of enactment of the Prescription Drug User Fee Amendments of
2012.

2.15 Compliance With Legal Requirements. BPI is, and at all times has been, in
full compliance with each Legal Requirement that is or was applicable to
(a) BPI’s conduct, acts, or omissions with respect to any the Purchased Assets,
including the transfer of the Priority Review Voucher to Seller or (b) any of
the Purchased Assets. BPI has not, to its Knowledge, received any notice or
other communication (whether oral or written) from any Person regarding any
actual, alleged, possible or potential violation of, or failure to comply with,
any such Legal Requirement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

3.1 Organization, Standing and Power. Buyer is a corporation duly formed,
validly existing and in good standing under the laws of Ireland.

3.2 Authority. Buyer has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of Buyer. This Agreement has been duly
executed and delivered by Buyer. This Agreement, upon execution by the Parties,
will constitute a valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, subject only to the effect, if any, of
(a) applicable bankruptcy and other similar laws affecting the rights of
creditors generally and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.

3.3 Noncontravention. The execution and delivery by Buyer of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit under, or
require any consent, approval or waiver from any Person pursuant to, (a) any
provision of the organizational or governing documents of Buyer, in each case as
amended to date, (b) any Contract (except as would not reasonably be expected to
have a material adverse effect) or (c) any Legal Requirements (except as would
not reasonably be expected to have a material adverse effect).

3.4 No Consents. Except for any consents or approvals previously obtained by
Buyer, no consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to Buyer in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby that would reasonably be expected to adversely affect the ability of
Buyer to consummate the Asset Purchase.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

INDEMNIFICATION

4.1 Indemnification.

(a) Indemnification by Seller. Seller will indemnify, defend and hold Buyer and
its directors, officers, employees and agents harmless for, from and against any
and all Liabilities, losses, damages, costs and expenses (including reasonable
attorneys’ fees) (collectively, “Damages”) arising out of any third party claims
(“Claims”) resulting from (i) any material breach of Seller’s representations,
warranties or obligations under this Agreement, and/or (ii) Seller’s grossly
negligent and/or wrongful acts, omissions or misrepresentations, regardless of
the form of action, in connection with this Agreement.

(b) Indemnification by BPI. BPI will indemnify, defend and hold Buyer and its
directors, officers, employees and agents harmless for, from and against any and
all Liabilities, losses, damages, costs and expenses (including reasonable
attorneys’ fees) (collectively, “Damages”) arising out of any third party claims
(“Claims”) resulting from (i) any material breach of BPI’s representations,
warranties or obligations under this Agreement, and/or (ii) BPI’s grossly
negligent and/or wrongful acts, omissions or misrepresentations, regardless of
the form of action, in connection with this Agreement.

(c) Indemnification by Buyer. Buyer will indemnify, defend and hold Seller, BPI,
and their Affiliates, and their respective directors, officers, employees and
agents harmless for, from and against any and all Damages arising out of any
Claims resulting from (i) any material breach, of Buyer’s representations,
warranties or obligations under this Agreement, (ii) Buyer’s grossly negligent
and/or wrongful acts, omissions or misrepresentations, regardless of the form of
action, in connection with this Agreement, and (iii) Buyer’s, its Affiliates’,
or any subsequent transferee’s use of the Priority Review Voucher.

4.2 Indemnification Procedures. A Person entitled to indemnification pursuant to
Section 4.1 will hereinafter be referred to as an “Indemnitee.” A Party
obligated to indemnify an Indemnitee hereunder will hereinafter be referred to
as an “Indemnitor.” Indemnitee shall inform Indemnitor of any Claim as soon as
reasonably practicable after the Claim arises, it being understood and agreed
that the failure to give such notice will not relieve the Indemnitor of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnitor is actually and materially prejudiced as a result of such
failure to give notice. The Indemnitee will permit the Indemnitor to assume
direction and control of the defense of the Claim, and, at the Indemnitor’s
expense, will cooperate as reasonably requested in the defense of the Claim. The
Indemnitee will have the right to retain its own counsel at its own expense. The
Indemnitor may not settle such Claim, or otherwise consent to an adverse
judgment in such Claim, without the Indemnitee’s prior written consent, not to
be unreasonably withheld or delayed; provided, that the Indemnitor shall not
require such consent with respect to the settlement of any Claim under which the
sole relief provided is for monetary damages that are paid in full by the
Indemnitor, which would not materially diminish or limit or otherwise adversely
affect the rights, activities or financial interests of the Indemnitee, and
which does not result in any finding or admission of fault by the Indemnitee.

ARTICLE V

POST-CLOSING COVENANTS

5.1 Further Assurances. The Parties shall cooperate reasonably with each other
in connection with any steps required to be taken as part of their respective
obligations under this Agreement, including without limitation any notifications
or filings required to be made to the FDA in connection with the transfer of the
Purchased Assets, and shall (a) furnish upon request to each other such further
information,

 

7



--------------------------------------------------------------------------------

(b) execute and deliver to each other such other documents, and (c) do such
other acts and things, all as the other Party may reasonably request for the
purpose of carrying out the intent of this Agreement and the transactions
contemplated by this Agreement, including the use of the Purchased Assets to
obtain Priority Review. Seller and BPI shall comply with all Legal Requirements
relating to the Priority Review Voucher and shall forward to Buyer any
communications it receives from any Governmental Entity in respect of the
Priority Review Voucher.

5.2 Nondisclosure.

(a) With respect to Confidential Information received, the Parties will (i) keep
the Confidential Information confidential, (ii) not use any Confidential
Information for any reason, and (iii) not disclose any Confidential Information
to any Person, except in each case as otherwise expressly permitted by this
Agreement or with the prior written consent of the disclosing Party.

(b) A Party may disclose Confidential Information only to its Representatives on
a need-to-know basis.

(c) A Party will (i) enforce the terms of this Section 5.2 as to its
Representatives, (ii) take such action to the extent necessary to cause its
Representatives to comply with the terms and conditions of this Section 5.2, and
(iii) be responsible and liable for any breach of this Section 5.2 by it or its
Representatives.

(d) If a Party becomes compelled by a court or is requested by a Governmental
Entity to make any disclosure that is prohibited or otherwise constrained by
this Section 5.2, such Party shall provide the disclosing Party with prompt
notice of such compulsion or request so that it may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions of this Section 5.2. In the absence of a protective order or other
remedy, the Party subject to the requirement to disclose may disclose that
portion (and only that portion) of the Confidential Information that, based upon
advice of its counsel, it is legally compelled to disclose or that has been
requested by such Governmental Entity, provided, however, that such Party shall
use reasonable efforts to obtain reliable assurance that confidential treatment
will be accorded by any Person to whom any Confidential Information is so
disclosed.

5.3 Publicity. Notwithstanding Section 5.2, following the Closing, Seller, BPI,
Buyer and Sanofi (and their Affiliates) shall have the right to issue a press
release containing a description of the Asset Purchase and the Purchase Price,
but Seller and BPI shall not be permitted to disclose the identity of the Buyer
without the Buyer’s prior written consent, until Buyer releases such information
to the public. For the avoidance of doubt, once information has been released to
the public this Section 5.3 shall impose no further restrictions on the
disclosure of such information.

ARTICLE VI

GENERAL PROVISIONS

6.1 Survival. Articles I, II, III, IV, V and VI shall each survive this
Agreement.

6.2 Notices. Any notice or other communication required or permitted to be
delivered to any Party shall be in writing and shall be deemed properly
delivered, given and received: (a) when delivered by hand; or (b) upon such
Party’s receipt after sent by registered mail, by courier or express delivery
service, in any case to the address set forth beneath the name of such Party
below (or to such other address as such Party shall have specified in a written
notice given to the other parties hereto):

 

8



--------------------------------------------------------------------------------

(i) if to Buyer, to:

Regeneron Ireland

Arthur Cox Building

Earlsfort Terrace

Dublin 2 Ireland

Attention: Secretary

with a copy (which shall not constitute notice) to:

Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill Road

Tarrytown, NY 10591

Attention: General Counsel

(ii) if to Seller, to:

BioMarin GALNS Ltd.

Dominion House

60 Montrose Avenue

Nassau, The Bahamas

with a copy (which shall not constitute notice) to:

BioMarin Pharmaceutical Inc.

105 Digital Drive

Novato, CA 94949

Attn: General Counsel

Tel: (415) 506-6700

(iii) if to BPI, to:

BioMarin Pharmaceutical Inc.

105 Digital Drive

Novato, CA 94949

Attn: General Counsel

Tel: (415) 506-6700

6.3 Construction.

(a) The Parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement.

(b) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

9



--------------------------------------------------------------------------------

(c) Except as otherwise indicated, all references in this Agreement to
“Articles” and “Sections” are intended to refer to Articles and Sections of this
Agreement.

6.4 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument, and shall become
effective when one or more counterparts have been signed by each of the Parties
hereto and delivered to the other Party hereto, it being understood that all
Parties hereto need not sign the same counterpart. The exchange of a fully
executed Agreement (in counterparts or otherwise) by electronic transmission or
facsimile shall be sufficient to bind the Parties hereto to the terms and
conditions of this Agreement.

6.5 Entire Agreement. This Agreement, including all exhibits and schedules
attached hereto, sets forth the entire understanding of the Parties relating to
the subject matter hereof and supersedes all prior agreements and understandings
among or between any of the Parties relating to the subject matter hereof.

6.6 Assignment. No Party will have the right to assign this Agreement, in whole
or in part, by operation of law or otherwise, without the other Parties’ express
prior written consent. Any attempt to assign this Agreement, without such
consent, will be null. Notwithstanding the foregoing, any Party may assign this
Agreement without the consent of the other Parties: (a) to a third party that
succeeds to all or substantially all of its assets or related business (whether
by sale, merger, operation of law or otherwise); or (b) to an Affiliate of such
Party. Subject to the foregoing, this Agreement will bind and inure to the
benefit of each Party’s successors and permitted assigns.

6.7 Severability. If any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement shall continue
in full force and effect and shall be interpreted so as reasonably to effect the
intent of the parties hereto. The Parties hereto shall use commercially
reasonable efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.

6.8 Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a Party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby or by law
or equity upon such Party, and the exercise by a Party hereto of any one remedy
shall not preclude the exercise of any other remedy and nothing in this
Agreement shall be deemed a waiver by any Party of any right to specific
performance or injunctive relief.

6.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

6.10 Amendment; Extension; Waiver. Subject to the provisions of applicable law,
the Parties hereto may amend this Agreement at any time pursuant to an
instrument in writing signed on behalf of each of the Parties hereto. At any
time, any Party hereto may, to the extent legally allowed, (a) extend the time
for the performance of any of the obligations or other acts of the other Parties
hereto, (b) waive any inaccuracies in the representations and warranties made to
such Party contained herein or (c) waive compliance with any of the agreements
or conditions for the benefit of such Party contained herein. Any agreement on
the part of a Party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such Party. Without
limiting the generality or effect of the preceding sentence, no delay in
exercising any right under this Agreement shall constitute a waiver of such
right, and no waiver of any breach or default shall be deemed a waiver of any
other breach or default of the same or any other provision in this Agreement.

 

10



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Buyer, BPI, and Seller has caused this Asset
Purchase Agreement to be executed and delivered by their respective officers
thereunto duly authorized, all as of the date first written above.

 

REGENERON IRELAND By:  

/s/ Christine Fenimore

Name:  

Christine Fenimore

Title:  

Director

 

BIOMARIN GALNS LTD. By:  

/s/ George Eric Davis

Name:   G. Eric Davis Title:   Managing Director

 

BIOMARIN PHARMACEUTICAL INC. By:  

/s/ George Eric Davis

Name:   G. Eric Davis Title:   SVP, General Counsel

 

 

[Signature Page to Asset Purchase Agreement]